EXHIBIT 10.1
 
NOTE PURCHASE AGREEMENT
 
Dated as of March 3, 2011
 
by and among
 
ANTs software inc., Wells Fargo Bank, National Association, as Agent
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT dated as of March 3, 2011 (this “Agreement”) is by
and among ANTs software inc., a Delaware corporation (the “Company”), each of
the purchasers whose names are set forth on Exhibit A attached hereto (each a
“Purchaser” and collectively, the “Purchasers”), and Wells Fargo Bank, National
Association, a national banking association, the Agent (as defined herein).
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act;
 
WHEREAS, the Company has authorized senior secured notes in individual principal
amounts corresponding with the amount set forth opposite each Purchase’s name on
Exhibit A and in an aggregate principal amount of $8,400,000 million in
substantially the form attached hereto as Exhibit B (the “Notes”);
 
WHEREAS, the Purchasers wish to purchase the Notes, and the Company wishes to
sell the Notes, upon the terms and subject to the conditions stated in this
Agreement;
 
WHEREAS, the Notes will be secured by a first priority perfected security
interest in all of the assets of the Company and each of the Company’s current
and future subsidiaries as evidenced by a security agreement in substantially
the form attached hereto as Exhibit C (together will all attachments and
exhibits thereto, as each may be amended or modified from time to time, the
“Security Agreement”); and
 
WHEREAS, the Company’s obligations under the Notes will be guaranteed by the
Company’s current and future subsidiaries as evidenced by a guaranty in
substantially the form the form attached hereto as Exhibit D (such guaranty, as
may be amended or modified from time to time, the “Guaranty”).
 
NOW, THEREFORE, in consideration of the foregoing premises and in reliance on
the representations, warranties, covenants and agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:
 
ARTICLE 1

 
PURCHASE AND SALE OF SECURITIES
 
1.1.           (1)  Upon the terms and subject to the conditions of this
Agreement, the Company hereby issues and sells to each Purchaser, and each
Purchaser, severally and not jointly, agrees to  purchase from the Company on
the Closing Date (as defined below), the Notes.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act, including Rule 506
of Regulation D.
 
(c)           The Closing under this Agreement (the “Closing”) shall take place
simultaneously with the execution and delivery of this Agreement at the offices
of Kleinberg, Kaplan, Wolff & Cohen, P.C., 551 Fifth Avenue, New York, New
York  10176, or at such other place as the parties may agree.  The aggregate
purchase price for the Securities is $6,750,000 (the “Total Purchase Price”).
 
(d)           At the Closing, (i) the Company shall issue and deliver the Notes
for the applicable amounts set forth opposite the name of such Purchaser on
Exhibit A hereto (as to each purchaser, the “Purchase Price”); (ii) the
Purchasers shall deliver $500,000 of the Purchase Price less expenses to be
reimbursed by the Company pursuant to Section 7.1 herein by wire transfer of
immediately available funds to the Company and each Purchaser shall deliver its
respective share of the $6,250,000 of the Purchase Price (the “Aggregate Escrow
Amount”) to the escrow account identified on Exhibit E hereto, each such account
to be established pursuant to the terms of an escrow agreement in substantially
the form annexed hereto as Exhibit F (each, an “Escrow Agreement”) among the
Company, such Purchaser, and Wells Fargo Bank, National Association, as escrow
agent (the “Escrow Agent”).
 
(e)           For purposes of this Agreement, “Securities” shall mean the Notes.
 
ARTICLE 2

 
REPRESENTATIONS AND WARRANTIES
 
2.1.           Representations and Warranties of the Company.  Except as
otherwise disclosed or incorporated by reference and readily apparent in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (the
“Form 10-K”), any quarterly or current report, or proxy statement filed by the
Company with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) subsequent to
the filing of the Form 10-K and prior to the date of this Agreement (in each
case, including any supplements or amendments thereto) (the “Reports”), or set
forth on a schedule of exceptions attached hereto, the Company hereby represents
and warrants to the Purchasers, as of the date of this Agreement and as of the
Closing Date as follows:
 
(a)           Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted.  The Company and each such Subsidiary (as defined below) is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect (as
defined below).  For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or condition (financial or otherwise) of the Company and its
Subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement or any of the Transaction
Documents (as defined below) in any material respect.
 
2

--------------------------------------------------------------------------------

 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Notes the Escrow Agreement, the Security Agreement, the Guaranty and a
Registration Rights Agreement in substantially the form attached hereto as
Exhibit G (the “Registration Rights Agreement”); and each other agreement,
instrument and certificate executed and delivered by the Company or a Subsidiary
thereof in connection with the foregoing (including the Security Documents (as
such term is defined in the Security Agreement) (collectively, the “Transaction
Documents”) and to issue and sell the Securities in accordance with the terms
hereof.  The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly and validly authorized by all necessary corporate action, and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required.  When executed and delivered by the Company, each of
the Transaction Documents shall constitute a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
(c)           Capitalization.  The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of the date of this
Agreement is set forth on Schedule 2.1(c) hereto.  All of the outstanding shares
of the Common Stock and any other outstanding security of the Company have been
duly and validly authorized.  No shares of Common Stock or any other security of
the Company are entitled to preemptive rights or registration rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  Furthermore,
there are no equity plans, contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into shares of capital stock of the Company.  The Company is not a
party to or bound by any agreement or understanding granting registration or
anti-dilution rights to any individual, corporation, partnership, trust, limited
liability company, governmental entity, regulatory or self-regulatory authority,
association or other entity (“Person”) with respect to any of its equity or debt
securities.  Except for customary transfer restrictions contained in agreements
entered into by the Company in order to sell restricted securities, the Company
is not a party to, and it has no knowledge of, any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of the
Company.
 
(d)           Issuance of Securities.  The Notes have been duly authorized by
all necessary corporate action and, when paid for and issued in accordance with
the terms hereof, the Securities shall be validly issued and outstanding, free
and clear of any security interest, pledge, hypothecation, mortgage, assignment,
taxes, lien (statutory or other, and including environmental and tax liens),
deposit arrangement, violation, charge, lease, license, encumbrance, servient
easement, adverse claim, reversion, reverter, preference, priority, other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease or any synthetic or other financing lease having substantially the
same economic effect as any of the foregoing), restrictive covenant, condition
or restriction of any kind, including any restriction on the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership
(“Encumbrances”), pre-emptive rights and rights of refusal of any kind and the
holders shall be entitled to all rights accorded to a holder of Common Stock.
 
3

--------------------------------------------------------------------------------

 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the performance by the Company of its
obligations under the Transaction Documents, and the consummation by the Company
of the transactions contemplated by the Transaction Documents, and the issuance
of the Securities as contemplated by the Transaction Documents, do not and will
not (i) violate or conflict with any provision of the Company’s Amended and
Restated Articles of Incorporation (the “Articles”) or By-laws (the “By-laws”),
each as amended to date (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries’ respective properties or assets are bound, (iii) result in a
violation of any foreign, federal, state or local statute, law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries are bound
or affected, or (iv) create or impose any Encumbrance on any property or asset
of the Company or its Subsidiaries under any agreement or any commitment to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or by which any of their respective
properties or assets are bound, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, violations,
acceleration, cancellations, creations and impositions as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.  Neither the Company nor any of its Subsidiaries is
required under foreign, federal, state or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents or
issue and sell the Securities in accordance with the terms hereof (other than
the filing of a Form D pursuant to Regulation D and counterpart filings under
applicable state securities laws, rules or regulations).
 
(f)           Commission Documents, Financial Statements.  The Common Stock of
the Company is registered pursuant to Section 12(b) of the Exchange Act, and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”).  At the times of their respective filings, the Form
10-K for the fiscal year ended December 31, 2009 (the “Form 10-K”, and together
with any other report, schedule, form, statement or other document filed by the
Company with the Commission pursuant to the reporting requirements of the
Exchange Act subsequent to the filing of the Form 10-K and prior to the date of
this Agreement, the “Public Filings”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents.  The Public Filings did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
4

--------------------------------------------------------------------------------

 
(g)           Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of
the Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each Person’s or entity’s ownership of the outstanding
stock or other interests of such Subsidiary.  For the purposes of this
Agreement, “Subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.  All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  Except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, there are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence,
except as would not, individually or in the aggregate, reasonably be expected to
have or result in a Material Adverse Effect.   Neither the Company nor any
Subsidiary is party to, nor has any knowledge of, any agreement restricting the
voting or transfer of any shares of the capital stock of any Subsidiary.
 
(h)           No Material Adverse Change.  Since December 31, 2009, the Company
has not experienced or suffered any event or series of events that, individually
or in the aggregate, has had or reasonably would be expected to have a Material
Adverse Effect.
 
(i)           No Undisclosed Liabilities.  Except as set forth on Schedule
2.1(i), neither the Company nor any Subsidiary has any liabilities or
obligations of any nature (absolute, accrued, contingent or otherwise) which are
not properly reflected or reserved against in the Company’s financial statements
included in the Reports to the extent required to be so reflected or reserved
against in accordance with GAAP, except for (i) liabilities that have arisen in
the ordinary course of business consistent with past practice and that have not
had a Material Adverse Effect, and (ii) liabilities that, individually or in the
aggregate, have not had and would not reasonably be expected to have or result
in a Material Adverse Effect.
 
5

--------------------------------------------------------------------------------

 
(j)           No Undisclosed Events or Circumstances.  Since December 31, 2009,
no event or circumstance has occurred or exists with respect to the Company or
its Subsidiaries or their respective businesses, properties, prospects,
operations or financial condition, that, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
(k)           Indebtedness.  Schedule 2.1(k) hereto sets forth as of the Closing
Date all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” shall include (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations in respect
of letters of credit, bankers acceptances, current swap agreements, interest
rate hedging agreements, interest rate swaps, or other financial products, (c)
all capital lease obligations that exceed $100,000 in the aggregate in any
fiscal year, (d) all obligations or liabilities secured by an Encumbrance on any
asset of the Company, irrespective of whether such obligation or liability is
assumed, (e) all obligations for the deferred purchase price of assets, together
with trade debt and other accounts payable that exceed $100,000 in the aggregate
in any fiscal year, (f) all synthetic leases, (g) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted or sold with recourse) any of the foregoing obligations of
any Person, and (h) endorsements for collection or deposit.
 
(l)           Rank of Indebtedness. Except as set forth on Schedule 2.1(l), no
Indebtedness of the Company or any of its Subsidiaries existing as of the
Closing is senior to, or pari passu with, the Notes in right of payment or
redemption, whether with respect to interest, damages or upon liquidation or
dissolution or otherwise.
 
(m)           Title to Assets.  Each of the Company and the Subsidiaries has
good and valid title to all of its real and personal property, free and clear of
any Encumbrances, except for those that would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect.  All leases of the Company and each of its Subsidiaries are valid and
subsisting and in full force and effect.
 
(n)           Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding
(collectively, “Proceedings”) pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary that questions the validity of
this Agreement or any of the other Transaction Documents or any of the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto.  Except as set forth on Schedule 2.1(n), there are
no material Proceedings pending or, to the knowledge of the Company, threatened
against or involving the Company, any Subsidiary or any of their respective
properties or assets.  No Proceeding described in the Reports would,
individually or in the aggregate, reasonably be expected, if adversely
determined, to have a Material Adverse Effect.  There are no outstanding orders,
judgments, injunctions, awards, decrees or investigations of any court,
arbitrator or governmental, regulatory body, self-regulatory agency or stock
exchange against the Company or any Subsidiary or any officers or directors of
the Company or Subsidiary in their capacities as such, except for those that
would not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------

 
(o)           Compliance with Law.  Except as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, the Company and its Subsidiaries have been and are presently conducting
their respective businesses in accordance with all applicable foreign, federal,
state and local governmental laws, rules, regulations and ordinances.  The
Company and each of its Subsidiaries have all material franchises, permits,
licenses, consents and other material governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it.  The Company has complied and will comply with all applicable federal and
state securities laws in connection with the Offering.
 
(p)           Taxes.  The Company and each Subsidiary has timely filed all
material federal, state, local and foreign income, franchise and other tax
returns, reports and declarations required by any governmental authority
(whether foreign, federal, state or local) with jurisdiction over the Company or
any Subsidiary and has paid or accrued all taxes shown as due thereon except for
any taxes which are being contested in good faith (by appropriate proceedings
and in respect of which adequate reserves with respect thereto are maintained in
accordance with GAAP), or where the failure to file such returns or pay such
taxes would not, individually or in the aggregate, have or be reasonably
expected to have or result in a Material Adverse Effect.  All such returns were
complete and correct in all material respects and the Company has no knowledge
of a material tax deficiency which has been asserted or threatened against the
Company or any Subsidiary.  The Company is not under audit by any taxing
authority. The Company has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods to which those returns, reports or
declarations apply. The Company is not, nor has it been in the last five years,
a U.S. real property holding corporation under Section 897 of the Code.  There
are no unpaid taxes in any material amount claimed to be due by any taxing
authority.  For purposes of this Section 2.1(p), taxes shall include any and all
interest and penalties.
 
(q)           Certain Fees.  Except as set forth on Schedule 2.1(q), the Company
has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
 
(r)           Disclosure. Except for the information concerning the transactions
contemplated by this Agreement, the Company confirms that neither it nor any
other Person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or might constitute
material, nonpublic information.  Neither this Agreement nor the Schedules
hereto nor any other documents, certificates or instruments furnished to the
Purchasers by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by this Agreement contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
 
7

--------------------------------------------------------------------------------

 
(s)           Intellectual Property.  Except as would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect, the Company and each of the Subsidiaries owns or possesses the rights to
all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.
 
(t)           Environmental Compliance.  The Company and each of its
Subsidiaries have obtained all material approvals, authorization, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities (whether foreign, federal, state or local), or from any
other Person, that are required under any Environmental Laws.  “Environmental
Laws” shall mean all applicable foreign, federal, state and local laws relating
to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.   The Company and each of its Subsidiaries are also in
compliance with all requirements, limitations, restrictions, conditions,
standards, schedules and timetables required or imposed under all Environmental
Laws, except as would not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.  Except as would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law or that may give rise to any environmental liability, or
otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, study or investigation under any Environmental Law, or based on or
related to the manufacture, processing, distribution, use, treatment, storage
(including without limitation underground storage tanks), disposal, transport or
handling, or the emission, discharge, release or threatened release of any
hazardous substance.
 
(u)           Books and Records; Internal Accounting Controls.  The books and
records of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary.  The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date.  The Company and its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act).
 
8

--------------------------------------------------------------------------------

 
(v)           Material Agreements.  True, complete and correct copies of each
material contract of the Company or any Subsidiary required to be filed on a
Current Report on Form 8-K, a Quarterly Report on Form 10-Q, or an Annual Report
on Form 10-K, in each case pursuant to Item 601(a) and Item 601(b)(10) of
Regulation S-K under the Exchange Act (the “Company Material Agreements”) are
attached or incorporated as exhibits to the Reports. Each of the Company
Material Agreements is valid and binding on the Company and the Subsidiaries, as
applicable, and in full force and effect.  The Company and each of the
Subsidiaries, as applicable, are in all material respects in compliance with and
have in all material respects performed all obligations required to be performed
by them to date under each Company Material Agreement.  Neither the Company nor
any Subsidiary knows of, or has received notice of, any material violation or
default (or any condition which with the passage of time or the giving of notice
would cause such a violation of or a default) by any party under any Company
Material Agreement.
 
(w)           Transactions with Affiliates.  There are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company, any Subsidiary or any
of their respective customers or suppliers on the one hand, and (b) on the other
hand, any officer, employee, consultant or director of the Company, or any of
its Subsidiaries, or any Person owning at least 5% of the outstanding capital
stock of the Company or any Subsidiary or any member of the immediate family of
such officer, employee, consultant, director or stockholder or any corporation
or other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.
 
(x)           Employees.  Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its
employees.  Neither the Company nor any Subsidiary has any employment contract,
agreement regarding proprietary information, non-competition agreement,
non-solicitation agreement, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company or such Subsidiary
required to be disclosed in the Reports that is not so disclosed.  No “named
executive officer” (as defined in Item 402 of Regulation S-K) of the Company has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment with the Company or any Subsidiary.  The
Company and each Subsidiary is in material compliance with all foreign, federal,
state and local laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, and employee
benefits plans (including, without limitation, the Employee Retirement Income
Securities Act of 1974, as amended), except where such non-compliance would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.
 
9

--------------------------------------------------------------------------------

 
(y)           Absence of Certain Developments.  Except as set forth on Schedule
2.1(y), since December 31, 2009, neither the Company nor any Subsidiary has:
 
(i)           issued any stock, bonds or other corporate securities or any
right, options or warrants with respect thereto;
 
(ii)           borrowed any amount in excess of $100,000 or incurred or become
subject to any other liabilities in excess of $100,000 (absolute or contingent)
except current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;
 
(iii)           discharged or satisfied any Encumbrances in excess of $100,000
or paid any obligation or liability (absolute or contingent) in excess of
$100,000, other than current liabilities paid in the ordinary course of
business;
 
(iv)           declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock in
excess of $100,000 in the aggregate;
 
(v)           sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $100,000, except in the
ordinary course of business;
 
(vi)           sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights in excess of $100,000, or disclosed any proprietary
confidential information to any Person except to customers in the ordinary
course of business or to the Purchasers or their representatives;
 
(vii)           suffered any losses or waived any rights of value, whether or
not in the ordinary course of business, or suffered the loss of any amount of
prospective business, which individually or in the aggregate would have a
Material Adverse Effect;
 
10

--------------------------------------------------------------------------------

 
(viii)           made any changes in employee compensation except in the
ordinary course of business and consistent with past practices;
 
(ix)           made capital expenditures or commitments therefor that aggregate
in excess of $100,000;
 
(x)           entered into any material transaction, whether or not in the
ordinary course of business;
 
(xi)           made charitable contributions or pledges in excess of $5,000;
 
(xii)           suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
 
(xiii)           experienced any material problems with labor or management in
connection with the terms and conditions of their employment; or
 
(xiv)           entered into an agreement, written or otherwise, to take any of
the foregoing actions.
 
(z)           Investment Company Act Status.  The Company is not, and as a
result of and immediately upon the Closing will not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
(aa)           Independent Nature of Purchasers.  The Company acknowledges that
the obligations of each Purchaser under the Transaction Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under the Transaction Documents.  The Company acknowledges that
each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation, the rights arising out of this Agreement
or out of the other Transaction Documents, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.
 
(bb)           Dilutive Effect.  The Company understands and acknowledges that
its obligation to issue the Securities pursuant to the Transaction Documents is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interest of other shareholders of the Company.
 
(cc)           DTC Status.  The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to The Depository Trust
Company Fast Automated Securities Transfer Program.  The name, address,
telephone number, fax number, contact person and email of the Company transfer
agent is set forth on Schedule 2.1(bb).
 
(dd)           Governmental Approvals.  Except for the filing of any notice
prior or subsequent to the Closing that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the performance by the Company of its obligations
under the Transaction Documents.
 
11

--------------------------------------------------------------------------------

 
(ee)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
material insurance coverage sought or applied for and the Company does not have
any reason to believe that it or any Subsidiary will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have or result in a
Material Adverse Effect.
 
(ff)           Trading Activities.  It is understood and acknowledged by the
Company that none of the Purchasers has been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold the Securities for any specified term.  The Company further understands
and acknowledges that one or more Purchasers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding and such hedging and/or trading activities, if any, can reduce the
value of the existing stockholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted.
 
(gg)           Certain Business Practices.  None of the Company or any Company
Subsidiary or any director, officer, agent, employee or other Person acting for
or on behalf of Company or any Subsidiary has violated the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any other anti-bribery or anti-corruption
laws applicable to the Company or any Subsidiary.
 
(hh)           Shell Company Status.  The Company is not currently, and has
never been, an issuer of the type described in paragraph (i) of Rule 144 under
the Securities Act.
 
(ii)           No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Notes
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the Securities Act which would prevent the Company from selling
the Securities pursuant to Regulation D and Rule 506 thereof under the
Securities Act nor will the Company or any of its affiliates or subsidiaries
take any action or steps that would cause the offering of the Notes to be
integrated with other offerings if to do so would prevent the Company from
selling Notes pursuant to Regulation D and Rule 506 thereof under the Securities
Act or otherwise prevent a completed offering of Securities hereunder.
 
12

--------------------------------------------------------------------------------

 
(jj)           Trading Market.  The Company is in compliance in all material
respects with the applicable rules and regulations of the OTC Bulletin Board
(the “Principal Market”).  Except as set forth on Schedule 2.1(jj), the Company
has not, in the preceding twelve (12) months, received notice from the Principal
Market to the effect that the Company is not in compliance with the rules,
regulations or maintenance requirements of the Principal Market. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such rules, regulations and maintenance
requirements.
 
2.2.           Representations and Warranties of the Purchasers.  Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof and as of the Closing Date:
 
(a)           Organization and Standing of the Purchasers.  If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company,
partnership or limited partnership duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.
 
(b)           Authorization and Power.  Each Purchaser has the requisite power
and authority to enter into and perform the Transaction Documents and to
purchase the Securities being sold to it hereunder.  The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its board of directors, stockholders, members
or partners, as the case may be, is required.  When executed and delivered by
the Purchasers, the Transaction Documents shall constitute valid and binding
obligations of each Purchaser enforceable against such Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
(c)           No Conflicts.  The execution, delivery and performance by each
Purchaser of the Transaction Documents to which it is a party and the
consummation by each Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations that would not, individually or in the
aggregate, reasonably be expected to have or result in a material adverse effect
on the ability of the Purchaser to perform its obligations hereunder.
 
(d)           Certain Fees.  The Purchasers have not employed any broker or
finder or incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
(e)           Accredited Investor.  Each Purchaser is an “accredited investor”
(as defined in Rule 501 of Regulation D), and such Purchaser has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities.  Each Purchaser is purchasing the
Notes for its own account, not with a view toward the distribution thereof;
provided, however, the foregoing representations shall not be deemed to limit a
Purchaser’s ability to resell the Securities in accordance with applicable
securities laws.  Each Purchaser acknowledges that an investment in the
Securities is speculative and involves a high degree of risk.
 
13

--------------------------------------------------------------------------------

 
(f)           No General Solicitation.  Each Purchaser is not purchasing the
Securities in response to a general solicitation or a published advertisement in
connection with the offer and sale of the Securities.
 
ARTICLE 3

 
COVENANTS AND AGREEMENTS
 
Unless otherwise specified in this Article, for so long as any Notes have not
been paid in full, the Company covenants with each Purchaser as follows, which
covenants are for the benefit of each Purchaser and their respective permitted
assignees.
 
3.1.           Compliance with Laws; Commission.  The Company shall comply with
all applicable laws, rules, regulations and orders.  The Company shall take all
necessary actions and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Purchasers.
 
3.2.           Registration.  The Company shall cause its Common Stock to
continue to be registered under Section 12(g) of the Exchange Act, to comply in
all respects with its reporting and filing obligations under the Exchange Act
and shall not take any action or file any document (whether or not permitted by
the Securities Act or the rules promulgated thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act even if the rules and
regulations thereunder would permit such termination.  The Company will use its
best efforts to continue the trading of its Common Stock on the Principal
Market.
 
3.3.           Keeping of Records and Books of Account.  The Company shall keep
and cause each Subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and its
Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
3.4.           Other Agreements.  The Company shall not enter into any agreement
in which the terms of such agreement would restrict or impair the right or
ability of the Company to perform its agreements, obligations and covenants
under any Transaction Document, including, without limitation, the Company’s
obligation to pay any amounts due under the Notes in cash or shares of Common
Stock. The Company shall comply with each of its obligations, covenants and
agreements under the Notes and the other Transaction Documents.
 
14

--------------------------------------------------------------------------------

 
3.5.           Use of Proceeds.  Subject to the Escrow Agreement, the proceeds
from the sale of the Securities hereunder shall be used by the Company for
general corporate purposes.
 
3.6.           Pledge of Securities. The Company acknowledges and agrees that
the Securities may be pledged by the Purchasers in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and the Purchasers shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Agreement. The Company hereby agrees to execute and deliver such documentation
as the Purchasers may reasonably request in connection with a pledge of the
Securities by the Purchasers.
 
3.7.           Disclosure of Transaction.
 
(a)           Except for the requirements of Section 3.7(b) hereof and press
releases and public statements as may upon the advice of outside counsel be
required by law or the Commission (“Required Disclosures”), the Company shall
separately consult with each Purchaser before issuing any press release with
respect to the Transaction Documents or the transactions contemplated thereby
and shall not issue any such press release or make any public statements
(including any non-confidential filings with governmental entities that name
another party hereto) without the prior consent of each Purchaser, which consent
shall not be unreasonably withheld or delayed.  In the case of any Required
Disclosure, the Company shall provide each Purchaser with prior notice of such
Required Disclosure and use its reasonable best efforts to consult with and
coordinate such Required Disclosure with each Purchaser.  Unless the Company and
each Purchaser otherwise agree, the Company shall only include in a Required
Disclosure such information that is legally required to be disclosed upon the
advice of counsel.
 
(b)           The Company shall file with the Commission a Current Report on
Form 8-K (the “Form 8-K”), substantially in the form attached hereto as Exhibit
H, as soon as practicable following the Closing Date but in no event more than
two business days following the Closing Date (the “Announcement Date”), which
shall attach as exhibits all press releases relating to the transactions
contemplated by this Agreement and the Transaction Documents.  The Form 8-K,
including all exhibits, shall be subject to prior review and comment by the
Purchasers.  Upon the filing of the Form 8-K, no Purchaser shall be deemed to be
in possession of any non-public information regarding the
Company.  Notwithstanding the Company’s failure to comply with its obligation to
file the Form 8-K by the Announcement Date pursuant to this Section 3.7(b),
following the Announcement Date, no Purchaser shall be deemed (A) to have any
obligation of confidentiality with respect to any non-public information of the
Company or (B) to be in breach of any duty to the Company and/or any other
person and/or to have misappropriated any non-public information of the Company,
if such Purchaser engages in transactions in securities of the Company,
including, without limitation, purchases and sales, any hedging transactions or
any derivative transactions based on securities of the Company, while in
possession of such information.
 
15

--------------------------------------------------------------------------------

 
3.8.           Disclosure of Material Information; No Obligation of
Confidentiality.
 
(a)           The Company covenants and agrees that neither it nor any other
Person acting on its behalf has provided or will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.  In the event of a breach of the foregoing covenant by the
Company, or any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, the Company shall publicly disclose any
material, non-public information in a Form 8-K within one business day following
the date that it discloses such information to any Purchaser or such earlier
time as may be required by Regulation FD or other applicable law.   In the event
that the Company discloses any non-public information to a Purchaser and fails
to file a Form 8-K in accordance with the above, then such Purchaser shall have
the option to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such nonpublic information without the prior
approval by the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees or agents.  No Purchaser shall have any liability
to the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure.
 
(b)           No Purchaser shall be deemed to have any obligation of
confidentiality with respect to (i) any non-public information of the Company
disclosed to such Purchaser in breach of Section 3.8(a) (whether or not the
Company files a Form 8-K as provided above), (ii) the fact that any Purchaser
has exercised any of its rights and/or remedies under the Transaction Documents
or (iii) any information obtained by any Purchaser as a result of exercising any
of its rights and/or remedies under the Transaction Documents.   In further
addition, no Purchaser shall be deemed to be in breach of any duty to the
Company and/or any other person and/or to have misappropriated any non-public
information of the Company, if such Purchaser engages in transactions of
securities of the Company, including, without limitation, any purchases and
sales, hedging transactions or any derivative transactions based on securities
of the Company while in possession of such non-public information.
 
3.9.           Notice of Events of Default.  The Company will immediately notify
each Purchaser and Agent in writing of the occurrence of any Event of Default
(as defined in the Notes) under the Notes.
 
3.10.           Additional Investment.
 
(a)           Until the close of business of the date that is twelve months
after the Closing Date (the “Option Termination Date”), each Purchaser may, in
its sole determination, elect (the date of election, the “Election Date”) to
purchase its Pro Rata Portion (as defined below) of additional Notes (the
“Additional Notes”) with an aggregate principal amount equal to the original
principal amount of the Notes purchased by all of the Purchasers hereunder and
The aggregate purchase price for all of the Additional Notes shall be equal to
the Total Purchase Price.  To the extent that any Purchaser has not elected to
purchase its entire Pro Rata Portion of Additional Notes pursuant to this
Section 3.10 by the Option Termination Date, then each other Purchaser shall
have 10 days following the Option Termination Date to elect, in its sole
discretion, to purchase its Pro Rata Portion of any Additional Notes that were
not purchased by such Purchaser.
 
16

--------------------------------------------------------------------------------

 
(b)           Such additional investments pursuant to Section 3.10(a) will be on
terms and conditions identical to those set forth in the Transaction Documents,
mutatis mutandis, except that Section 3.10(a) will not apply.  For the avoidance
of doubt, the Additional Notes shall be identical to the Notes in form and
substance, mutatis mutandis.  In order to effectuate a purchase and sale of the
Additional Notes, the Company and the Purchaser electing to purchase Additional
Notes (the “Electing Purchaser”) shall enter into such agreements and
instruments (the “Additional Notes Transaction Documents”) as they deem
appropriate and which shall include updated disclosure schedules (“Updated
Disclosure Schedules”) and representations, warranties and covenants
substantially identical to those set forth in the Transaction Documents.  The
Company shall deliver Updated Disclosure Schedules to the Electing Purchaser
within three days after such Electing Purchaser gives notice to the Company that
such Electing Purchaser intends to purchase Additional Notes.  The Company and
the Electing Purchaser shall use their reasonable best efforts to close the
purchase of Additional Notes within 15 days from the Election Date.  The
Electing Purchaser may rescind its election to purchase Additional Notes at any
time prior to the execution and delivery of the Additional Notes Transaction
Documents.
 
“Pro Rata Portion” means, with respect to each Purchaser, (i) the ratio of such
Purchaser’s Purchase Price on the date hereof to the Total Purchase Price on the
date hereof or (ii) such other proportion as the Purchasers may mutually agree;
provided that neither any Purchaser’s Pro Rata Portion nor the aggregate of all
Purchasers’ respective Pro Rata Portions shall exceed the Total Purchase Price.
 
3.11.           Agent for the Purchasers.
 
(a)           Each Purchaser hereby designates and appoints Wells Fargo Bank,
National Association as its representative (the “Agent”) under this Agreement
and the Security Documents and each Purchaser hereby irrevocably authorizes
Agent to execute and deliver each of the Security Documents on its behalf and to
take such other action on its behalf under the provisions of this Agreement and
each Security Document and to exercise such powers and perform such duties as
are expressly delegated to Agent by the terms of this Agreement or any Security
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as such on the express conditions contained in this Section
3.11.  The provisions of this Section 3.11 are solely for the benefit of Agent,
and the Purchasers, and the Company shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any Security Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any Security Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that the Agent is merely the representative of the Purchasers,
and only has the contractual duties set forth herein. Except as expressly
otherwise provided in this Agreement, Agent shall consult with, and request
instructions from, the Purchasers with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the Security Documents, including without limitation the
declaration of any Event of Default and the exercise of any remedy in respect
thereof.
 
17

--------------------------------------------------------------------------------

 
(b)           Agent may execute any of its duties under this Agreement or any
Security Document by or through agents, employees or attorneys in fact and shall
be entitled to advice of counsel of its selection concerning all matters
pertaining to such duties. Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects as long as such
selection was made without gross negligence or willful misconduct.
 
(c)           None of Agent, its affiliates, officers, directors, employees,
attorneys, or agents (collectively, the “Agent-Related Persons”) shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any Security Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Purchasers for any recital,
statement, representation or warranty made by the Company or any Subsidiary or
affiliate of either thereof, or any officer or director thereof, contained in
this Agreement or in any Security Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any Security Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Security Document, or for any failure of the Company or any
other party to any Security Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any Security
Document, or to inspect the books and records or properties of the Company or
the books or records or properties of any of the Company’s Subsidiaries or
affiliates.
 
(d)           Agent shall be entitled to conclusively rely, and shall be fully
protected in conclusively relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telefacsimile or other electronic
method of transmission, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Company or counsel to any Purchaser),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any Security Document unless Agent shall first receive such advice or
concurrence of the Purchasers as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. Agent shall be indemnified by the Purchasers against any and all
liability, loss, claim, damage and expense that may be incurred by it by reason
of taking or continuing to take any such action taken at the request of the
Purchasers. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any Security Document in
accordance with a request or consent of the Required Purchasers and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Purchasers.  This provision shall survive the termination of this
Agreement and the Transaction Documents.
 
18

--------------------------------------------------------------------------------

 
3.12.           Transfer.  To the extent that any Purchaser transfers all or a
portion of the Notes owned by such Purchaser pursuant to Section 6(d) of the
Notes, then the Company shall enter into such agreements and take such other
actions as may be required to transfer all or the applicable portion of such
transferring Purchaser’s interest in the funds held in the escrow account to
additional escrow account(s) of the transferee.
 
3.13.           Exculpation of JGB Management, Inc.  JGB Management, Inc.
(“JGB”) may act as agent for certain Purchasers hereunder in connection with the
Escrow Agreement.  The Company hereby acknowledges and agrees that JGB shall
have no liability to the Company as a direct or indirect result of acting in
such capacity and that the Company shall not have any claims against JGB as a
direct or indirect result of JGB acting in such capacity, unless such claim,
arises as a result of JGB’s intentional misconduct or fraud.
 
3.14.           Disclosure of Escrow; Right to Funds.  The Company acknowledges
and agrees that until funds held in the Escrow Accounts are disbursed to the
Company in accordance with the terms of the Escrow Agreements, the Company has
no right, title or interest in such funds held in the Escrow Accounts (as
defined in the Escrow Agreements).  The Company will disclose all of the
material facts regarding the Escrow Accounts in the Form 8-K and will report the
Escrow Accounts in its financial statements only in accordance with GAAP.  In
addition, notwithstanding anything contained herein, in the Company’s Series B
Warrants (the “Warrants”), in the Escrow Agreements, or in any of the other
Transaction Documents to the contrary, the Company may not withdraw funds from
the Escrow Account in connection with any Surrender of Notes (as defined in the
Notes) unless and until the aggregate outstanding Principal Amount (as defined
in the Notes) of all of the Notes is less than $7,650,000 and at the time of any
such withdrawal the Adjusted Exercise Price (as defined in the Warrants) is at
least $0.15 per share of Common Stock (appropriately adjusted for any stock
split, stock dividend, stock combination, stock buy-back or other similar
transaction).
 
ARTICLE 4
NEGATIVE COVENANTS OF THE COMPANY
 
4.1.           Cash Expenditure Covenant. So long as any Securities remain
outstanding, but only until the Notes have been repaid by the Company in full,
without the prior written consent of the Purchasers, the Company’s total
quarterly cash operating expenses (including, without limitation, cash
expenditures for research and development, sales and marketing and general and
administrative expenses) will not exceed $2,300,000 in the aggregate per fiscal
quarter.
 
4.2.           Subsequent Equity Sales.  Except as required pursuant to Section
3.10, so long as the aggregate outstanding Principal Amount of the Notes exceeds
$7,650,000, neither the Company nor any Subsidiary shall issue shares of Common
Stock or any other securities that would entitle the holder thereof to acquire
at any time any shares of capital stock of the Company, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock (“Common
Stock Equivalents”) at a price lower than the Exercise Price (as defined in the
Warrants) or enter into a Variable Rate Transaction (as defined below).
 
19

--------------------------------------------------------------------------------

 
“Variable Rate Transaction” shall mean a transaction in which the Company issues
or sells, or agrees to issue or sell (a) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of, Common Stock either (x) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, (y) with a fixed conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (but excluding
standard stock split anti-dilution provisions), or (z) under a warrant
exercisable for a number of shares based upon and/or varying with the trading
prices of or quotations for the Common Stock at any time after the initial
issuance of such warrant, or (b) any securities of the Company pursuant to an
“equity line” structure which provides for the sale, from time to time, of
securities of the Company which are registered for sale or resale pursuant to
the Securities Act (which for the purpose of this definition shall include a
sale of the Company’s securities “off the shelf” in a registered offering,
whether or not such offering is underwritten).
 
4.3.           Amendments to Charter Documents.  The Company shall not, without
the consent of each holder of the Notes then held by the Purchasers, amend or
waive any provision of the Articles or By-laws of the Company whether by merger,
consolidation or otherwise in any way that would adversely affect any rights of
the holder of the Securities.
 
4.4.           Indebtedness. The Company will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, create, incur, guarantee, assume or
suffer to exist any Indebtedness, except:
 
(a)           Indebtedness created pursuant to the Transaction Documents;
 
(b)           Indebtedness of the Company and its Subsidiaries existing on the
date hereof and set forth on the Disclosure Schedules and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof.
 
(c)           To the extent that aggregate Principal Amount of the Notes does
not exceed $7,650,000, Indebtedness represented by one or more lines of credit
not to exceed $1,000,000 in the aggregate (“Permitted Indebtedness”).
 
4.5.           Negative Pledge.  The Company will not, nor will it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist Encumbrances on any of its assets or property now owned or hereafter
acquired or, except:
 
(a)           Encumbrances securing the obligations arising under the
Transaction Documents;
 
(b)           Encumbrances on any property or asset of the Company or any of its
Subsidiaries existing on the Closing and set forth on the Disclosure Schedules;
 
20

--------------------------------------------------------------------------------

 
(c)           extensions, renewals, or replacements of any Encumbrance referred
to in paragraphs (a) and (b) of this Section 4.5; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby; or
 
(d)           Encumbrances of the Company’s accounts receivable related to
Permitted Indebtedness, provided that the value of the accounts receivable being
so encumbered may not exceed the amount of the obligation being secured,
provided, further that the Purchasers shall have a ratable security interest in
any such accounts received pursuant to the Security Interest.
 
4.6.           Restricted Payments.  The Company will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment (as defined herein), except for Restricted
Payments (as defined herein) made by any Subsidiary to the Company.  “Restricted
Payments” shall mean for any Person, (a) any dividend or distribution on any
class of its capital stock, (b) any payment on account of, or the setting apart
of assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its capital stock
or any options, warrants, or other rights to purchase its capital stock, whether
now or hereafter outstanding and (c) any payment, repayment, redemption,
retirement, repurchase or other acquisition, direct or indirect, of, on account
of, or in respect of, the principal of any Indebtedness that is subordinated to
the obligations arising under the Notes (or any installment thereof) prior to
the regularly scheduled maturity date thereof (as in effect on the date such
Indebtedness was originally incurred).
 
4.7.           Investments; Loans; Acquisitions.  The Company will not, nor will
it permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary of
the Company prior to such merger), any equity ownership interests, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, except:
 
(a)           Investments existing on the date hereof and set forth on the
Disclosure Schedules;
 
(b)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
(c)           certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000; or
 
21

--------------------------------------------------------------------------------

 
(d)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (c) and (d) of this Section 4.7.
 
ARTICLE 5

 
CONDITIONS
 
5.1.           Conditions Precedent to the Obligation of the Company to Close
and to Sell the Securities.  The obligation hereunder of the Company to close
and issue and sell the Securities to the Purchasers at the Closing is subject to
the satisfaction or waiver, at or before the Closing of the conditions set forth
below.  These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a)           Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)           Performance by the Purchasers.  Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.
 
(c)           Escrow.  The Purchasers shall have executed and delivered the
Escrow Agreement.
 
(d)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(e)           Delivery of Purchase Price.  Each Purchaser shall have delivered
to the Company its Purchase Price, as listed on Exhibit A hereto, for the
Securities purchased by such Purchaser.
 
(f)           Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Purchasers to the Company.
 
5.2.           Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities.  The obligation hereunder of the Purchasers to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below.  These conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all respects as of the date
when made and as of the Closing Date, except for representations and warranties
that speak as of a particular date, which shall be true and correct in all
respects as of such date.
 
22

--------------------------------------------------------------------------------

 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(c)           Escrow.  The Company shall have executed and delivered the Escrow
Agreement.
 
(d)           No Suspension, Etc.  The shares of Common Stock (i) shall be
designated for quotation on the Principal Market and (ii) shall not have been
suspended, as of the Closing Date, by the Commission or the Principal Market
from trading on the Principal Market nor shall suspension by the Commission or
the Principal Market have been threatened, as of the Closing Date in writing by
the Commission or the Principal Market or (B) by failure to comply with the
rules, regulations and maintenance requirements of the Principal Market.
 
(e)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(f)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or any Subsidiary or any Purchaser, or any of the officers,
directors or affiliates of the Company or any Subsidiary or any Purchaser
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
(g)           Opinion of Counsel.  The Purchasers shall have received an opinion
of counsel to the Company, dated the Closing Date, substantially in the form of
Exhibit I hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.
 
(h)           Notes.  At or prior to the Closing, the Company shall have
delivered to the Purchasers the Notes (in such denominations as each Purchaser
may request).
 
(i)           Secretary’s Certificate. Each of the Company and each Subsidiary
of the Company shall have delivered to the Purchasers a certificate, signed by
the Secretary of the Company or such Subsidiary, as applicable, and dated as of
the Closing Date, as to (i) the resolutions adopted by its Board of Directors
approving the transactions contemplated hereby, (ii) its charter, as in effect
at the Closing Date, (iii) its bylaws, as in effect at the Closing Date, and
(iv) the authority and incumbency of the officers executing the Transaction
Documents and any other documents required to be executed or delivered in
connection therewith.
 
23

--------------------------------------------------------------------------------

 
(j)           Officer’s Certificate. On the Closing Date, each of the Company
and each Subsidiary shall have delivered to the Purchasers a certificate signed
by an executive officer on behalf of the Company or such Subsidiary, as
applicable, dated as of the Closing Date, confirming the accuracy of the
Company’s or such Subsidiary’s, as applicable, representations, warranties and
performance of covenants as of the Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in paragraphs (a)-(d) and
(i)-(l) of this Section 5.2 as of the Closing Date.
 
(k)           Material Adverse Effect.  No change having a Material Adverse
Effect shall have occurred.
 
(l)           Approvals.  The Company shall have obtained all required consents
and approvals of its Board of Directors and shareholders to execute, deliver and
perform the Transaction Documents, including without limitation the Notes.
 
ARTICLE 6

 
INDEMNIFICATION
 
6.1.           General Indemnity.  The Company agrees to indemnify and hold
harmless each Purchaser and its respective directors, officers, affiliates,
members, managers, employees, agents, successors and assigns, including Agent,
(collectively, “Indemnified Parties”) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees and expenses, charges and disbursements)
incurred by any Indemnified Party as a result of, arising out of or based upon
(i) any inaccuracy in or breach of the Company’s representations or warranties
in this Agreement; (ii) the Company’s breach of agreements or covenants made by
the Company in this Agreement or any Transaction Document; (iii) any third party
claims arising out of or resulting from the transactions contemplated by this
Agreement or any other Transaction Document (unless such claim is based upon
conduct by such Indemnified Party that constitutes fraud, gross negligence or
willful misconduct); or (iv) any third party claims arising directly or
indirectly out of such Indemnified Party’s status as owner of the Securities or
the actual, alleged or deemed control or ability to influence the Company or any
Subsidiary (unless such claim is based upon conduct by such Purchaser that
constitutes fraud, gross negligence or willful misconduct).  This provision
shall survive the termination of this Agreement and the Transaction Documents.
 
6.2.           Indemnification Procedure.  With respect to any third-party
claims giving rise to a claim for indemnification, the Indemnified Party will
give written notice to the Company of such third party claim; provided, that the
failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the Company of its obligations under this
Article 5 except to the extent that the Company is actually materially
prejudiced by such failure to give notice. In case any such action, proceeding
or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the Company shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the Indemnified Party exists with respect to
such action, proceeding or claim (in which case the Company shall be responsible
for the reasonable fees and expenses of one separate counsel for the Indemnified
Parties), to assume the defense thereof with counsel satisfactory to the
Indemnified Party.  In the event that the Company advises an Indemnified Party
that it will not contest such a claim for indemnification hereunder, or fails,
within 10 days of receipt of any indemnification notice to notify, in writing,
such Person of its election to defend, settle or compromise, at its sole cost
and expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the Indemnified Party may, at its
option, defend, settle or otherwise compromise or pay such action or claim.   In
any event, unless and until the Company elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the Indemnified
Party’s costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The Company shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the Company elects to defend any such
action or claim, then the Indemnified Party shall be entitled to participate in
such defense with counsel of its choice at its sole cost and
expense.  Notwithstanding anything in this Article 5 to the contrary, the
Company shall not, without the Indemnified Party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect
thereof.  The indemnification obligations to defend the Indemnified Party
required by this Article 5 shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
Indemnified Party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification.  The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the Indemnified Party against
the Company or others, and (b) any liabilities the Company may be subject to
pursuant to the law.
 
24

--------------------------------------------------------------------------------

 
ARTICLE 7

 
MISCELLANEOUS
 
7.1.           Fees and Expenses.  The Company shall reimburse each Purchaser
and the Agent for all costs and expenses reasonably incurred by such Purchaser
or Agent in connection with the negotiation, drafting and execution of the
Transaction Documents and the transactions contemplated thereby (including all
legal fees, travel, disbursements and due diligence in connection therewith and
all fees incurred in connection with any necessary regulatory filings and
clearances); provided, however, that the amount of such costs and expenses due
to the Purchasers shall be reduced by an amount equal to $30,000, which has been
previously advanced to the Purchasers.  In addition, the Company shall pay all
reasonable fees and expenses incurred by any Purchaser or Agent in connection
with the enforcement of this Agreement or any of the other Transaction
Documents, including, without limitation, all reasonable attorneys’ fees and
expenses; provided, however, that in the event that the enforcement of this
Agreement is contested and it is finally judicially determined that such
Purchaser or Agent was not entitled to the enforcement of the Transaction
Document sought, then the Purchaser seeking enforcement shall reimburse the
Company for all fees and expenses paid pursuant to this sentence.  The Company
shall be responsible for its own fees and expenses incurred in connection with
the transactions contemplated by this Agreement.  The Company shall pay all fees
of its transfer agent, stamp taxes and other taxes and duties levied in
connection with the delivery of the Securities to each Purchaser or Agent.  This
provision shall survive termination of this Agreement and the Transaction
Documents.
 
7.2.           Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or thereof
without the requirement of posting a bond or providing any other security, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts in New York County of the state of New York.  The Company and
each Purchaser consent to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 7.2 shall affect or limit any right to serve process in any other manner
permitted by law. The parties hereby waive all rights to a trial by jury.
 
7.3.           Amendment.  No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and Purchasers
holding at least 66 2/3% of the outstanding principal amount of the Notes;
provided, that if any Purchaser is materially adversely affected by such waiver
or amendment, such waiver or amendment shall not be effective without the
written consent of the adversely affected Purchaser.
 
7.4.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur or (c) upon delivery by e-mail (if delivered on a
Business Day during normal business hours where such notice is to be received)
upon recipient’s actual receipt and acknowledgement of such e-mail. The
addresses for such communications shall be:
 
 
25

--------------------------------------------------------------------------------

 
 
 
If to the Company:
Ants software inc.
71 Stevenson St., Suite 401
San Francisco, CA 94105
Attn:  Chief Financial Officer
Telephone No.:  (650) 931-0500
Facsimile No.:  (650) 227-8001 / (650) 931-0510
E-mail:  dave.buckel@ants.com
   
with a copy to:
The Corporate Law Group
500 Airport Boulevard
Suite 120
Burlingame, California  94010
Attention: Paul David Marotta
Telephone No.: (650) 227-8000
Facsimile No.: (650) 227-8001
E-mail: paul@tclg.com
   
If to any Purchaser:
At the address of such Purchaser set forth on Exhibit A to this Agreement
   
With a copy to (which shall not
constitute notice):
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue, 18th Floor
New York, New York  10176
Attention:  Max Karpel, Esq.
Telephone No.:  (212) 986-6000
Telecopy No.:    (212) 986-8866
E-mail: mkarpel@kkwc.com
If to the Agent:
Wells Fargo Bank, National Association
Corporate Trust Services
45 Broadway, 14th Floor
New York, New York  10006
Attn: Martin G. Reed, Vice President
Telephone No.: 212-515-5244
Facsimile No.: 212-515-1589



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
 
26

--------------------------------------------------------------------------------

 
7.5.           Equal Treatment of Purchasers. No consideration shall be offered
or paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. Further,
neither the Company shall make any payment of principal or interest on the Notes
in amounts that are disproportionate to the respective principal amounts
outstanding on the Notes at any applicable time. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
7.6.           Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
7.7.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  The
Purchasers may assign the Securities and its rights under this Agreement and the
other Transaction Documents and any other rights hereto and thereto without the
consent of the Company.  The Company may not assign or delegate any of its
rights or obligations hereunder or under any Transaction Document.
 
7.8.           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
7.9.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles that would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
7.10.           Survival.  The covenants, agreements and representations and
warranties of the Company under the Transaction Documents shall survive the
execution and delivery hereof indefinitely.
 
7.11.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.  Signature pages to this Agreement
may be delivered by facsimile or other means of electronic transmission.
 
7.12.           Publicity.  Subject to Section 3.7, the Company agrees that it
will not disclose, and will not include in any public announcement, the names of
the Purchasers without the consent of the Purchasers, which consent shall not be
unreasonably withheld or delayed, or unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement. Notwithstanding the foregoing, the Purchasers consent to being
identified in any filings the Company makes with the Commission to the extent
required by law or the rules and regulations of the Commission.
 
 
27

--------------------------------------------------------------------------------

 
7.13.           Severability.  The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
7.14.           Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchasers or the Company, the Company and each
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents
 
7.15.           Independent Nature of Purchasers’ Obligations and Rights.  The
rights and obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchaser as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges, that each Purchaser has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
7.16.           Time Is of the Essence.  Time is of the essence of this
Agreement and each Transaction Document.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.
 

 
ANTs software inc.
             
By:
/s/ David A. Buckel
 
Name:
David A. Buckel
 
Title:
Secretary  and Chief Financial Officer
             
Wells Fargo Bank, National Association,
 
not in its individual capacity but solely as Agent
       
By:
/s/ Martin Reed
 
Name:
Martin Reed
 
Title:
Vice President


[SIGNATURE PAGES CONTINUE]
 
 
 
 

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGES TO NOTE PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: JGB Capital LP


Signature of Authorized Signatory of Purchaser:
 
  /s/ Brett
Cohen                                                                
 
Name of Authorized Signatory:  Brett Cohen
 
Title of Authorized Signatory: Managing Member
 
Email Address of Purchaser: bcohen@jgbcap.com
 
Fax Number of Purchaser:  (212) 253-4093
 
Address for Notice of Purchaser: 400 Madison Ave., 8th Floor, Suite 8D
 
New York, NY 10017
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice): n/a
 
Principal Amount of Note: $1,050,000
 
Purchase Price: $843,750
 


 
[SIGNATURE PAGES CONTINUE]
 
 


 
 

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGES TO NOTE PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: JGB Capital Offshore Ltd.


Signature of Authorized Signatory of Purchaser:
 
  /s/ Brett
Cohen                                                                
 
Name of Authorized Signatory:  Brett Cohen
 
Title of Authorized Signatory: Director
 
Email Address of Purchaser: bcohen@jgbcap.com
 
Fax Number of Purchaser: (212) 253-4093
 
Address for Notice of Purchaser:  400 Madison Ave., 8th Floor, Suite 8D, New
York, NY 10017
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice): n/a
 
Principal Amount of Note: $1,050,000
 
Purchase Price: $843,750
 
 [SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
PURCHASER SIGNATURE PAGES TO NOTE PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: SAMC LLC


Signature of Authorized Signatory of Purchaser:
 
  /s/ Brett
Cohen                                                                
 
Name of Authorized Signatory:  Brett Cohen
 
Title of Authorized Signatory: Investment Advisor
 
Email Address of Purchaser: bcohen@jgbcap.com
 
Fax Number of Purchaser:  (212) 253-4093
 
Address for Notice of Purchaser:  400 Madison Ave., 8th Floor, Suite 8D, New
York, NY 10017
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice): n/a
 
Principal Amount of Note: $2,100,000
 
Purchase Price:  $1,687,500
 
 [SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
PURCHASER SIGNATURE PAGES TO NOTE PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser: Manchester Securities Corp.


Signature of Authorized Signatory of Purchaser:
 
  /s/ Elliott
Greenberg                                                                           
 
Name of Authorized Signatory:  Elliott Greenberg
 
Title of Authorized Signatory: Vice President
 
Email Address of Purchaser: egreenberg@elliottmgmt.com
 
Fax Number of Purchaser:  (212) 586-9461
 
Address for Notice of Purchaser:  571 5th Ave., New York, NY 10019
 
Address for Delivery of Securities for Purchaser (if not same as address for
notice): n/a
 
Principal Amount of Note: $4,200,000
 
Purchase Price: $3,375,00
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
LIST OF PURCHASERS AND SUBSCRIPTION AMOUNT
 
 
Purchaser Name
 
Purchase Price
   
Principal Amount of Note
 
 
1) JGB Capital LP
  $ 843,750     $ 1,050,000                    
2) JGB Capital Offshore LP
  $ 843,750     $ 1,050,000                    
3) SAMC LLC
  $ 1,687,500     $ 2,100,000                    
4) Manchester Securities Corp.
 
  $ 3,375,000     $ 4,200,000  
Totals
  $ 6,750,000     $ 8,400,000  

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
FORM OF NOTE
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
FORM OF SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF GUARANTY
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
ESCROW DETAILS
 
On the Closing Date, SAMC LLC, JGB Capital LP, JGB Capital Offshore Ltd. shall
wire transfer an aggregate of $3,125,000 in immediately available funds
(comprised of separate wire transfers in the amounts of $1,562,500, $781,250 and
$781,250, respectively) to the account set forth below, representing the funds
to be placed into escrow pursuant to this Agreement:
 
Name of Bank:
 
 
 
ABA Number:
 
A/C Number:
 
BNF:
 
F/F/C:
 
Ref:
 



 
On the Closing Date, Manchester Securities Corp. shall wire transfer an
aggregate of $3,125,000 in immediately available funds to the account set forth
below, representing the funds to be placed into escrow pursuant to the Note
Purchase Agreement:
 
Name of Bank:
 
 
 
ABA Number:
 
A/C Number:
 
BNF:
 
F/F/C:
 
Ref:
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 
FORM OF ESCROW AGREEMENT
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H
 
FORM OF 8K
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
FORM OF OPINION OF COUNSEL TO THE COMPANY
 


 
 